DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 8, 9, 11, 12, 14, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,723,973 to Oyobe et al. (Oyobe)
In Reference to Claim 1
Oyobe, see Fig.2 and Fig.3, discloses:

An exhaust gas heating device for a combustion engine comprising; 
	a grid 21; and 
	a power supply device 41 connected to the grid to pass electrical current in the grid, the grid being formed by strands 21 delimiting openings between the strands, wherein the strands of the grid do not overlap.  


In Reference to Claim 3 and 11
Oyobe, see Fig.4, discloses:
	The grid has a constant thickness. 
 
In Reference to Claim 4, 12
Oyobe, see Fig.2 and 4, discloses:
	The grid has an outer contour 22 having a shape chosen between an oval, an ellipsoid, or a circle; see Fig.2, “22” is shaped as a circle.

In Reference to Claim 5, 14
Oyobe, see Fig.2 and 4, discloses:
	The strands are connected to one another in junction zones and have a same width between the junction zones, the grid comprises an outer ring 22 from which the strands extend inward, the outer ring having a width greater than or equal to twice the width of each strand.  
In Reference to Claim 8, 16
Oyobe, see col. 4 line 15-38, discloses:
	The grid is of the type made by cutting a sheet of conductive material.  
 
In Reference to Claim 9
Oyobe, see col. 4 line 15-38, discloses:
	A combustion engine exhaust line, comprising: 


In Reference to Claim 17
Oyobe, see Fig.2 and Fig.3, discloses:
A vehicle, comprising: 
	a combustion engine (diesel engine) exhaust line having an exhaust gas heating device of the type comprising 
	a grid 21, and a power supply device 41 connected to the grid to pass electrical current in the grid, the grid being formed by strands delimiting openings between the strands, wherein the strands of the grid do not overlap.

Allowable Subject Matter
Claims 2, 6, 7, 10, 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “grid has a geometric shape defined around a central point, the strands are connected to one another in junction zones and have, between the junction zones, a same width, each junction zone has a first dimension, in a first radial direction defined from the central point and separating the junction zone into two equal surface portions, and a second dimension in a second direction perpendicular to the first radial direction, such that at least one of the first dimension and the second dimension is larger than or equal to twice the width of each strand.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 2, 10; 
The prior art of record does not teach “the strands are connected to one another in junction zones and have a same width between the junction zones, the grid comprises an outer ring from which the strands extend inward, the outer ring having a width greater than or equal to twice the width of each strand.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 6, 13 and 
The prior art of record does not teach “the grid has a geometric shape defined around a central point, -each opening is generally quadrilateral-shaped, a height thereof being defined along a radial direction extending from the central point, each opening having a recess at each end of its height,  the recess is formed by a hollow connecting contours of two adjacent strands delimiting the opening, the hollow being tangential to each of two contours of the two adjacent strands.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 7, 15.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY AYALA DELGADO whose telephone number is (571)270-3452.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark III Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY AYALA DELGADO/
Primary Examiner, Art Unit 3746